OPINION
By THE COURT:
Submitted on motion of plaintiff-appellee to dismiss the appeal for failure to file briefs and assignments of error within the prescribed time. The record shows that the defendant was sentenced on May 9, 1951. Nothing has been filed in the Court of Appeals except a transcript of the docket and journal entries. No notice of appeal, assignments of error or briefs have been filed. The Court did not acquire jurisdiction in the absence of a notice of appeal. Motion to dismiss will be sustained.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.